Title: To George Washington from Colonel Stephen Moylan, 24 April 1780
From: Moylan, Stephen
To: Washington, George


          
            Dear Sir
            Hartford 24th April 1780
          
          I came to this place in order to apply to the General Assembly to advance a Sum of money to purchass Forage for the Light Dragoons as what has been Collected at Colchester will be Consumed in this week, and the inhabitants there, allso those in the different towns where the 2d Regiment are placed, absolutely refuse to furnish any, upon the Credit of the United States. I have expectation that money will be lodged in the hands of the Depy Qr Mr General for this purpose.
          Your Excellencys Letters of the 27th Ultmo and 5th instant are Come to hand, I shall pay due attention to what you mention, in drawing no more of the necessaries provided for the Cavalry, than what are realy wanting I coud wish that Lt Col. Temple was to join the Regiment before my departure for Morristown in order to attend Doctor Shippens trial, which I find is adjourned to the 15th May, at which time I hope personally to pay my respects to your Excellency.
          I will leave this place to morrow, in order to visit the different Troops of the 2d Regiment and will report the State of that and of the 4th Regt to your Excellency when I have the honour to See you any Commands you may henceforwards have, for the Cavalry you will please to direct for Colonel Sheldon at Windsor.
          Captain Hoogland of the 2d Regiment is put under Arrest by Brigr General Parsons, for propogateing reports injurious to his Character, &a—the General told him he woud apply to Major General Howe for a Courtmartial. Captain Hoogland has wrote to me informing me therof, and as there has been no precedent to the Contrary, he demands a trial by the officers of the Cavalry, being in the Line to which he belongs. Your Excellency will be pleased to order in this matter as to you may Seem proper.
          Mrs Moylan hopes Soon to thank you & Mrs Washington in person, for your Kind Concern on her late misfortune we propose Setting out, the 5th of Next Month at which time I will be bearer of the Returns for the month of april. I have the honour to be Dear Sir Your most obliged H. Servt
          
            Stephen Moylan
          
        